 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11   JUAN MENDOZA,                          )   No. CV 17-00739-ODW (JDE)
                                            )
12                                          )
                        Petitioner,         )   ORDER ACCEPTING FINDINGS
13                                          )
                   v.                       )   AND RECOMMENDATION OF
14                                          )   UNITED STATES MAGISTRATE
     WARDEN MONTGOMERY,                     )
                                            )
                                                JUDGE
15                      Respondent.         )
                                            )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
18   including the operative First Amended Petition (Dkt. 24), Respondent’s
19   Answer (Dkt. 32), Petitioner’s Reply/Traverse (Dkt. 41), the Report and
20   Recommendation of the United States Magistrate Judge (Dkt. 45), and
21   Objections thereto filed by Petitioner (Dkt. 50), as well as Petitioner’s “Request
22   for Order to Show Cause” seeking an order compelling Respondent to answer
23   eight questions and provide discovery (Dkt. 51), and Request for a Certificate
24   of Appealability (Dkt. 52).
25         The Court has engaged in a de novo review of those portions of the
26   Report and Recommendation to which objections have been made. The Court
27
     accepts the findings and recommendation of the Magistrate Judge.
28
 1         Further, with respect to the “Request for Order to Show Cause,”
 2   Petitioner has not shown good cause for the relief he seeks nor for why he
 3   waited until after the issuance of the Report and Recommendation, more than
 4   a year after filing his original petition, to seek such relief. The Court notes
 5   “there simply is no federal right, constitutional or otherwise, to discovery in
 6   habeas proceedings as a general matter.” Campbell v. Blodgett, 982 F.2d 1356,
 7   1358 (9th Cir. 1993) (citing Harris v. Nelson, 394 U.S. 286, 296 (1969)).
 8   “Rather, discovery is available only in the discretion of the court and for good
 9   cause shown.” Rich v. Calderon, 187 F.3d 1064, 1068 (9th Cir. 1999); see also
10
     Rule 6(a) of the Rules Governing Section 2254 Cases in the United States
11
     District Courts (requiring a showing of good cause for a request for discovery);
12
     Campbell, 982 F.2d at 1358 (“The availability of any discovery during a
13
     habeas proceeding is committed to the sound discretion of the district court.”).
14
     Petitioner has not shown good cause. The request (Dkt. 51) is denied.
15
           IT IS THEREFORE ORDERED that:
16
           1.     Petitioner’s request for an evidentiary hearing is denied;
17
           2.     Petitioner’s “Order to Show Cause” (Dkt. 51), is denied; and
18
           3.     Judgment shall be entered denying the Petition and dismissing
19
                  this action with prejudice.
20
21
22   Dated: __March 25, 2019
23                                                  ______________________________
24                                                  OTIS D. WRIGHT, II
                                                    United States District Judge
25
26
27
28
                                                2
